Exhibit 10.10

PEOPLE’S UNITED FINANCIAL, INC.

2008 LONG-TERM INCENTIVE PLAN

§1. Purpose. The purpose of the Plan is to promote the mutual interests of the
Company and its shareholders by enabling key employees of the Company or of any
Subsidiary of the Company, to participate in the Company’s future growth. The
Plan is designed to give those employees upon whose judgment, initiative and
efforts the successful conduct of the Company’s business depends, additional
incentives to perform in a superior manner. The Plan also provides a means
through which the Company can attract, motivate and retain people of experience
and ability as employees.

§2. Definitions. For purposes of the Plan, the following terms shall have the
meanings set forth below:

“Award” means a grant of any Non-Statutory Stock Option, Incentive Stock Option,
Stock Appreciation Right, Restricted Stock Award, Performance Unit Award, or any
combination of the foregoing, under the provisions of the Plan.

“Board” means the Board of Directors of the Company.

“Change of Control” has the meaning set forth in Section 12(a) hereof.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor thereto.

“Committee” means the Compensation and Nominating Committee referred to in
Section 3 hereof.

“Company” means People’s United Financial, Inc. and any successor thereto.

“Disability” (and terms substantially equivalent thereto) means permanent and
total disability as determined under procedures established by the Committee for
purposes of the Plan.

“employment with the Company” (and terms substantially equivalent thereto) means
a subsisting employer-employee relationship between the Company and the employee
and includes employment with any Subsidiary. Employment shall be deemed to
cease, for purposes of the Plan, at such time as (a) the employee is no longer
actively performing or no longer remains obligated to perform services for the
Company in



--------------------------------------------------------------------------------

exchange for which the Company (or related employer) is obligated to pay
compensation to such employee in the form of wages, or (b) in the case of an
employee who is on leave for any reason whatsoever, on the termination date
specified by the Company (or related employer) in a written communication
advising the employee that his or her employment is being terminated. An
employee shall be treated as remaining obligated to perform services for the
Company within the meaning of subsection (a) for the duration of any scheduled
time off which has been approved by the employee’s manager and for which the
employee is entitled to compensation pursuant to the Company’s paid time off
policy (as the same may be amended from time to time).

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute thereto.

“Fair Market Value” means as of a particular date:

(i) if the Stock is not then listed or admitted to trading on a national
securities exchange (as that term is used in Section 6 of the Exchange Act), and
prices of trades in Stock are regularly reported by NASDAQ, the mean between the
high and low selling prices for Stock on such date as reported by NASDAQ, or, if
no high or low selling prices for Stock are reported by NASDAQ for such date,
then the mean between the high and low selling prices for Stock reported by
NASDAQ for the most recent day in respect of which both high and low selling
prices are so reported; or

(ii) if the Stock is then listed or admitted to trading on one or more national
securities exchanges, the mean between the high and low selling prices at which
Stock is traded on the principal securities exchange on which the Stock is
traded on such date or, if Stock is not traded on such exchange on that date,
the mean between the high and low selling prices at which Stock was traded on
such exchange on the most recent day on which Stock was so traded; or

(iii) if neither (i) nor (ii) is applicable, such amount as the Committee shall
determine on the basis of such factors as it deems relevant.

“FDIC” means the Federal Deposit Insurance Corporation or any successor agency
thereto.

 

2



--------------------------------------------------------------------------------

“Incentive Stock Option” means any Stock Option intended to be and designated as
an “incentive stock option” within the meaning of Section 422 of the Code.

“NASDAQ” means the NASDAQ Stock Market, or any successor thereto.

“Non-Employee Director” means a person who is a “Non-Employee Director” within
the meaning of Rule 16b-3(b)(3) of the Exchange Act, or any successor definition
adopted by the SEC, and an “outside director” for purposes of Section 162(m)(4)
of the Code or any successor definition adopted by the Internal Revenue Service.

“Non-Statutory Stock Option” means any Stock Option that is not an Incentive
Stock Option.

“Option Agreement” or “Stock Option Agreement” means the written agreement
between the Company and a Participant confirming the Stock Option and setting
forth the terms and conditions upon which it may be exercised, as described in
Section 7(b) hereof.

“Option Price” means the price per share of Stock to be paid for the shares of
Stock being purchased pursuant to an Option Agreement.

“Participant” means an eligible employee (as described in Section 5 hereof) who
accepts an Award for a Stock Option, a Stock Appreciation Right, Restricted
Stock, Performance Units, or any one or more of the foregoing (as described in
Sections 7, 8, 9 and 10 hereof).

“Performance Goals” means the objective criteria established by the Committee
from time to time in accordance with Section 11 hereof and upon which the
performance of a Participant during a Performance Period is to be measured for
purposes of determining the extent to which an Award has been earned.

“Performance Period” means the measuring period for determining whether Awards
have been earned.

“Performance Unit Agreement” means the written agreement between the Company and
a Participant confirming the Performance Unit Award and setting forth the terms
and conditions of such Award.

“Performance Unit Award” means an Award under Section 10 hereof.

“Plan” means the People’s United Financial, Inc. 2008 Long-Term Incentive Plan,
as set forth herein and as hereinafter amended from time to time.

 

3



--------------------------------------------------------------------------------

“Restricted Stock Agreement” means the written agreement between the Company and
a Participant confirming the Restricted Stock Award and setting forth the terms
and conditions of such restrictions.

“Restricted Stock” means an Award under Section 9 hereof.

“Restriction Period” means the period determined by the Committee during which
restrictions shall be applicable to Restricted Stock.

“Retirement” (and terms substantially equivalent thereto) means the termination
of an employee’s employment at or after age 65.

“SAR Agreement” means the written agreement between the Company and a
Participant confirming the grant of Stock Appreciation Rights not granted in
connection with Stock Options, and setting forth the terms and conditions upon
which it may be exercised, as described in Section 8(b) hereof.

“SEC” means the Securities and Exchange Commission or any successor agency
thereto.

“Stock” means the Common Stock of the Company, par value $0.01 per share.

“Stock Appreciation Right” means a right granted under Section 8 hereof.

“Stock Option” or “Option” means an option granted under Section 7 hereof.

“Subsidiary” means any corporation or other legal entity in which the Company
owns, directly or indirectly through one or more other Subsidiaries, at least
50% of the total combined voting power of all classes of stock or other equity
interests.

“termination for Cause” (and terms substantially equivalent thereto) means a
termination of employment by reason of an employee’s act of dishonesty, moral
turpitude, insubordination, or an intentional or grossly negligent act
detrimental to the interests of the Company, or of any Subsidiary.

§3. Administration. The Plan shall be administered by the Committee or such
other committee of the Board that is designated and empowered to perform the
functions of the Committee, and in either case, composed of not fewer than two
Non-Employee Directors of the Company. In particular, the Committee shall have
the authority, subject to the terms of the Plan, to select the officers and
other key employees to whom Awards may from time to time be

 

4



--------------------------------------------------------------------------------

granted, to determine whether and to what extent Incentive Stock Options,
Non-Statutory Stock Options, Stock Appreciation Rights, Restricted Stock Awards,
or Performance Unit Awards, or any combination thereof are to be granted, and to
determine the terms and conditions of all such grants. The Committee shall
supervise and administer the Plan and shall have plenary powers and authority to
adopt, amend and rescind such rules and regulations and establish such
procedures as it deems appropriate for the administration of the Plan and the
Awards, including rules with respect to limiting the use of shares of Common
Stock of the Company in full or part payment of the Option Price of Stock
Options and in full or part payment of any applicable withholding taxes, and
generally to conduct and administer the Plan and to make all determinations in
connection therewith as may be necessary or advisable. Any questions of
interpretation of the Plan, any Awards issued under it, or any such rules and
regulations, shall be determined by the Committee, and such determinations shall
be binding and conclusive for all purposes and upon all persons. The Committee
may delegate some or all of its authority under the Plan as the Committee deems
appropriate; provided, however, that no such delegation may be made that would
(i) cause Awards under the Plan to cease to be exempt from Section 16(b) of the
Exchange Act or (ii) cause any Award to cease to qualify for exemption from the
deduction limitations under Section 162(m) of the Code.

§4. Types of Awards. The Committee shall have full and complete authority, in
its discretion, subject to the provisions of the Plan, to grant Awards
consisting of any one or a combination of Incentive Stock Options (as provided
in Section 7 hereof); Non-Statutory Stock Options (as provided in Section 7
hereof); Stock Appreciation Rights (as provided in Section 8 hereof); Restricted
Stock (as provided in Section 9 hereof); and Performance Units (as provided in
Section 10 hereof).

§5. Eligibility. Officers and other key employees of the Company and any
Subsidiaries (but excluding members of the Committee and any person who serves
only as a director of the Company and/or any one more of its Subsidiaries) are
eligible to be granted Awards under the Plan. The employees who shall receive
Awards under the Plan shall be selected from time to time by the Committee in
its sole discretion, from among those eligible, and the Committee shall
determine, in its sole discretion, the size and form of each Award to be granted
to each such employee selected.

 

5



--------------------------------------------------------------------------------

§6. Stock Subject to Plan. The total number of shares of Stock reserved and
available for distribution pursuant to Awards under the Plan, subject to
adjustment as provided in Section 13 hereof, shall be ten million
(10,000,000) shares. Subject to the foregoing and to adjustment as provided in
Section 13 hereof, the maximum aggregate number of shares of Stock that may be
issued pursuant to awards of Restricted Stock and/or issued in payment of the
value of Performance Units shall be four million (4,000,000). Shares reserved
and available for distribution pursuant to Awards under the Plan may consist, in
whole or in part, of authorized and unissued shares or issued shares reacquired
by the Company and currently or hereafter held as treasury shares, as the
Committee may from time to time determine. Shares attributable to any Award made
under the Plan in the form of a Stock Option or Restricted Stock shall be
unavailable for future grants so long as the Award remains outstanding, or
following the exercise or deemed exercise of any Award made in the form of a
Stock Option or the vesting of any Award made in the form of Restricted Stock,
to the extent of such exercise, deemed exercise, or vesting (as the case may
be). If any Award made in the form of a Stock Option remains unexercised in
whole or in part at the expiration thereof or is terminated unexercised in whole
or in part, or if any Award made in the form of Restricted Stock is forfeited in
whole or in part prior to the vesting of such Award, then in each case the
shares attributable to such Award shall be available for future grants under the
Plan to the extent such Award was not exercised or was forfeited (as the case
may be). Notwithstanding the foregoing, if a Stock Appreciation Right granted in
conjunction with a Stock Option is exercised, such Stock Option shall be deemed
to have been exercised for purposes of determining whether the shares
attributable to such Stock Option shall be available for future grants under the
Plan. The maximum number of shares that may be made the subject of all Awards to
any Participant in any calendar year, whether in the form of Stock Options,
Stock Appreciation Rights, Restricted Stock, or any combination thereof, is two
million five hundred thousand (2,500,000), subject to adjustment as provided in
Section 13 hereof.

 

6



--------------------------------------------------------------------------------

§7. Stock Options. The Committee may, from time to time, grant Stock Options,
alone or in addition to other Awards granted under the Plan. The two types of
Stock Options that may be granted are Incentive Stock Options and Non-Statutory
Stock Options, which may be granted by the Committee to eligible employees (as
described in Section 5 hereof) severally or together (in each case, with or
without Stock Appreciation Rights). If any Stock Option does not qualify as an
Incentive Stock Option, it shall constitute a Non-Statutory Stock Option as
provided in this Section 7. Stock Options granted under the Plan shall be
subject to the following terms and conditions, and may contain such additional
terms and conditions as the Committee shall deem desirable.

(a) Grant Date. The grant of a Stock Option shall occur on the date the
Committee, by resolution, (i) selects an eligible employee as grantee,
(ii) determines the number of Stock Options granted to such employee, and
(iii) specifies the terms and conditions of the Option Agreement. In no event
may the Committee grant a Stock Option later than 10 years after the earlier of
(x) the initial date of adoption of the Plan, and (y) the date the Plan is
initially approved by the shareholders of the Company.

(b) Option Agreement. Each Stock Option shall be evidenced by an Option
Agreement, and the terms and provisions of each Option Agreement may differ.
Each Option Agreement shall indicate on its face whether it is an agreement for
Incentive Stock Options or Non-Statutory Stock Options. If Stock Appreciation
Rights are granted in connection with the grant of Stock Options, the Option
Agreement shall also evidence the grant of the related Stock Appreciation
Rights.

(c) Interpretation. Notwithstanding any terms of the Plan to the contrary, no
term of the Plan relating to Incentive Stock Options shall be interpreted,
amended or altered to disqualify the Plan under Section 422 of the Code.

(d) Price. The Option Price for each share of Stock purchasable under a Stock
Option shall be an amount equal to the Fair Market Value of each share of the
Stock on the date of grant, or such higher price as the Committee shall
determine on or prior to such date; however, the Option Price per share of Stock
to an eligible employee who owns Stock possessing more than 10% of the total
combined voting power of all classes of stock of the Company shall be an amount
not less than 110% of the Fair Market Value of

 

7



--------------------------------------------------------------------------------

the Stock on the date the Incentive Stock Option is granted. Except as provided
in Section 13, without the affirmative vote of holders of a majority of the
Stock cast in person or by proxy at a meeting of shareholders of the Company at
which a quorum representing a majority of all outstanding Stock is present or
represented by proxy, neither the Committee nor the Board shall approve a
program providing for either (a) the cancellation of outstanding Stock Options
and the grant in substitution therefor of any new awards, including specifically
any new Stock Options having a lower Option Price, or (b) the amendment of
outstanding Stock Options to reduce the Option Price thereof.

(e) Term. The term of each Stock Option shall be fixed by the Committee, but no
Stock Option (whether an Incentive Stock Option or a Non-Statutory Stock Option)
shall be exercisable more than 10 years after the date the Stock Option is
granted; however, no Incentive Stock Option granted to an eligible employee who
owns Stock possessing more than 10% of the total combined voting power of all
classes of stock of the Company shall be exercisable more than 5 years after the
date the Stock Option is granted.

(f) Exercisability. Stock Options shall be exercisable at such time or times and
subject to such terms and conditions as shall be determined by the Committee;
provided, however, that except as provided in Sections 7(i), 12, 13, 14 and 16
hereof and unless otherwise determined by the Committee, no Stock Option shall
be exercisable prior to the first anniversary date of the date of grant of such
Stock Option. If the Committee provides that any Stock Option is exercisable
only in installments, the Committee may at any time waive such installment
exercise provisions, in whole or in part, based on such factors as the Committee
may determine.

(g) Method of Exercise. Subject to the provisions of this Section 7, Stock
Options may be exercised, in whole or in part, at any time during the Option
term by the Participant’s giving written notice of exercise to the Company
specifying the number of shares to be purchased. If a Participant wishes to
exercise an Incentive Stock Option or to sell shares of Stock acquired upon the
exercise of an Incentive Stock Option in a manner or within a time period that
would make the Incentive Stock Option a Non-Statutory Stock Option, the
Participant shall specifically notify the Company of that fact in such notice or
when such transaction occurs. Such notice shall be accompanied by payment in

 

8



--------------------------------------------------------------------------------

full of the Option Price by cash, certified or bank check, or such other form of
payment as may be lawful consideration for capital stock and as the Company may
accept. With the consent of the Committee, payment in full or in part may also
be made in the form of Stock already owned by the Participant or Restricted
Stock (based on the Fair Market Value of such Stock on the date the Stock Option
is exercised), the share certificates for which shall be endorsed in blank or
accompanied by duly executed stock powers with signatures guaranteed by a
broker-dealer firm that is a member of a national securities exchange or a
commercial bank or trust company (unless such signature guaranty is waived by
the Company). The Committee may determine whether any restrictions shall be
applicable to any shares received if payment of the Option Price for a Stock
Option is made, in whole or in part, in the form of Restricted Stock, and, if
any restrictions are so imposed, the terms of such restrictions. With the
consent of the Committee, a Participant may elect to pay the exercise price for
a Stock Option by authorizing a broker to sell shares of Stock (or a sufficient
portion of the shares of Stock) acquired by the Participant upon exercise of the
Option and to remit to the Company a sufficient portion of the sale proceeds to
pay the exercise price for the Stock Option and satisfy all tax withholding
obligations resulting from such exercise. The Company shall have the authority
to delay the issuance of any shares of Stock pursuant to the exercise of Stock
Options until full payment therefor has been made, which includes the
satisfaction of any withholding tax obligations related thereto.

(h) Transferability, Assignability. Except as otherwise provided by the
Committee, Stock Options shall not be transferable by the Participant other than
by will or by the laws of descent and distribution, and shall be exercisable
during the Participant’s lifetime only by the Participant for his or her
individual account; or, in the event of his or her legal incapacity, by his or
her legal representative; or, in the event of his or her Disability, by the
Participant or his or her legal representative (as the case may be).

(i) Incentive Stock Option Limitations. To the extent required for “incentive
stock option” status under Section 422 of the Code, the Committee is authorized
to limit the aggregate Fair Market Value of the Stock (determined as of the date
of grant) with respect to which Incentive Stock Options are exercisable for the
first time by a Participant

 

9



--------------------------------------------------------------------------------

during any calendar year under the Plan and any other stock option plan of any
subsidiary or parent corporation (within the meaning of Section 424 of the
Code). The Committee is authorized to provide at grant that, to the extent
permitted under Section 422 of the Code, if an employee’s employment with the
Company is terminated by reason of death, Disability or Retirement and the
portion of any Incentive Stock Option that is otherwise exercisable during the
post-termination period specified in Section 14 hereof applied without regard to
this Section 7, is greater than the portion of such Option that is exercisable
as an “incentive stock option” during such post-termination period under
Section 422, such post-termination period shall automatically be extended (but
not beyond the original option term) to the extent necessary to permit the
Participant to exercise such Incentive Stock Option (either as an Incentive
Stock Option or, if exercised after the expiration periods that apply for the
purposes of Section 422, as a Non-Statutory Stock Option).

§8. Stock Appreciation Rights. The Committee may, from time to time and on such
terms and conditions as it deems appropriate, grant Stock Appreciation Rights in
connection with all or any part of a Stock Option granted under this Plan or in
a separate Award. The grant of a Stock Appreciation Right shall occur on the
date the Committee, by resolution, (i) selects an eligible employee or grantee,
(ii) determines the number of Stock Appreciation Rights granted to such
employee, and (iii) specifies the terms and conditions of the Award. In no event
may the Committee grant a Stock Appreciation Right later than 10 years after the
earlier of (x) the initial date of adoption of the Plan, and (y) the date the
Plan is initially approved by the shareholders of the Company.

(a) Granted in Connection with Options. The following provisions apply to all
Stock Appreciation Rights that are granted in connection with Stock Options:

(i) Grant and Exercise. Stock Appreciation Rights may be granted in conjunction
with all or part of any Stock Option granted under the Plan. In the case of a
Non-Statutory Stock Option, such rights may be granted either at or after the
time of grant of such Stock Option. In the case of an Incentive Stock Option,
such rights may be granted only at the time of grant of such Stock Option. A
Stock

 

10



--------------------------------------------------------------------------------

Appreciation Right, or the applicable portion thereof granted with respect to a
Stock Option, shall terminate and no longer be exercisable upon the termination
or exercise of the related Stock Option. Unless otherwise determined by the
Committee at the time of grant, a Stock Appreciation Right granted with respect
to less than the full number of shares the subject of a related Stock Option
shall not be reduced until the number of shares the subject of an exercise or
termination of the related Stock Option exceeds the number of shares that are
not the subject of the Stock Appreciation Right. A Stock Appreciation Right may
be exercised by a Participant by his or her surrendering the applicable portion
of the related Stock Option in accordance with procedures established by the
Committee. Upon such exercise and surrender, the Participant shall be entitled
to receive an amount determined in the manner prescribed in Section 8(a)(ii)
hereof. Stock Options which have been so surrendered shall no longer be
exercisable to the extent the related Stock Appreciation Rights have been
exercised.

(ii) Terms and Conditions. Stock Appreciation Rights shall be subject to such
terms and conditions as shall be determined by the Committee. Upon the exercise
of a Stock Appreciation Right, a Participant shall be entitled to receive an
amount in cash or shares of Stock (or any combination of both), as determined by
the Committee in its discretion, equal in value to the excess of (x) the Fair
Market Value of one share of Stock on the exercise date, over (y) the Option
Price specified in the related Stock Option, multiplied by the number of shares
in respect of which the Stock Appreciation Right shall have been exercised. The
Committee may determine the form of payment. A Stock Appreciation Right may only
be exercised when the Fair Market Value of Stock exceeds the Option Price
specified in the related Stock Option. Stock Appreciation Rights shall be
transferable only when and to the extent that the underlying Stock Option would
be transferable under the Plan. Upon the exercise of a Stock Appreciation Right,
the Stock Option or part thereof to which such Stock Appreciation Right is
related shall be deemed to have been exercised for the purpose of the limitation
set forth in Section 6 hereof on the number of shares issued under the Stock
Appreciation Right at the time of exercise, based on the value of the Stock
Appreciation Right at the

 

11



--------------------------------------------------------------------------------

time of exercise. Upon the termination of the Participant’s employment for any
reason, he or she may exercise any Stock Appreciation Rights held by him or her
on the same terms and conditions as the related Option.

(b) Not Granted in Connection with Options. All Stock Appreciation Rights that
are not granted in connection with Stock Options shall be evidenced by a SAR
Agreement, and the terms and provisions of each SAR Agreement may differ. In
addition, the following provisions apply to all Stock Appreciation Rights that
are not granted in connection with Stock Options:

(i) Term. The term of each Stock Appreciation Right shall be fixed by the
Committee, but no Stock Appreciation Right shall be exercisable more than 10
years after it is granted.

(ii) Exercisability. Stock Appreciation Rights shall be exercisable at such time
or times and subject to such terms and conditions as shall be determined by the
Committee. If the Committee provides that any Stock Appreciation Right Award is
exercisable only in installments, the Committee may at any time waive any such
installment exercise provisions, in whole or in part, based on such factors as
the Committee may determine. Subject to such terms and conditions, Stock
Appreciation Rights may be exercised, in whole or in part, at any time during
their term by the Participant’s giving written notice of exercise to the Company
specifying the number of Stock Appreciation Rights to be exercised. Upon the
exercise of a Stock Appreciation Right in accordance with its terms, a
Participant shall be entitled to receive an amount in cash or shares of Stock
(or any combination of both), as determined by the Committee in its discretion,
equal in value to (x) the excess of the Fair Market Value of one share of Stock
on the exercise date, over (y) the Fair Market Value of one share of Stock on
the date of grant of the Stock Appreciation Right, multiplied by the number of
shares of Stock in respect of which the Stock Appreciation Right shall have been
exercised. The Committee may determine the form of payment. Any shares of Stock
issued upon the exercise of a Stock Appreciation Right shall be valued at their
Fair Market Value on the date of exercise.

 

12



--------------------------------------------------------------------------------

(iii) Transferability; Assignability. Except as otherwise provided by the
Committee, Stock Appreciation Right shall not be transferable by the Participant
other than by will or by the laws of descent and distribution, and shall be
exercisable during the Participant’s lifetime only by the Participant for his or
her individual account, or, in the event of his or her legal incapacity, by his
or her legal representative; or, in the event of his or her Disability, by the
Participant or his or her legal representative (as the case may be).

§9. Restricted Stock Awards. The Committee may, from time to time, grant
Restricted Stock Awards under the Plan, subject to the following terms and
conditions and such other terms and conditions as the Committee, in its
discretion, may establish.

(a) Administration. Shares of Restricted Stock may be issued either alone or in
addition to other Awards granted under the Plan. The Committee shall select the
officers and key employees to whom and the date or dates upon which grants of
Restricted Stock will be made, the number of shares to be awarded, the time or
times within which such Awards may be subject to forfeiture, the events or
conditions of forfeiture, and such other terms and conditions as the Committee
shall determine. The Committee may, before or at the time of grant, designate
certain Awards of Restricted Stock as “Performance-Based Awards”, in which case
the Committee shall condition the grant of such Performance-Based Restricted
Stock upon the attainment of specified Performance Goals established by the
Committee in writing, no later than the 90th day of the Performance Period to
which the Performance Goals shall apply. Performance Periods shall not be
shorter than one year. Other terms, conditions and restrictions of such Awards
shall be set forth in an agreement or agreements between the Company and the
Participant. The provisions of Restricted Stock Awards need not be the same with
respect to each recipient. Each Restricted Stock Award shall be evidenced by a
Restricted Stock Agreement.

 

13



--------------------------------------------------------------------------------

(b) Certificates. Each Participant receiving a Restricted Stock Award shall be
issued a certificate representing such shares of Restricted Stock. Such
certificate shall be registered in the name of such Participant. The Committee
may require that the certificates evidencing such shares be held in custody by
the Company until the restrictions thereon shall have lapsed and that, as a
condition of any Restricted Stock Award, the Participant shall have delivered to
the Company upon receipt of such Award, a duly executed stock power, endorsed in
blank, with signatures guaranteed by a broker-dealer firm that is a member of a
national securities exchange or a commercial bank or trust company (unless such
guaranty is waived by the Company), relating to the Stock made the subject of
such Restricted Stock Award.

(c) Terms and Conditions. Each grant of a Restricted Stock Award shall be
subject to the following terms and conditions, in addition to such other terms
and conditions as the Committee may determine:

(i) Subject to the provisions of the Plan and the Restricted Stock Agreement,
during the period determined by the Committee (the “Restriction Period”), except
as otherwise provided by the Committee, the Participant shall not be permitted
to sell, assign, transfer, pledge, hypothecate or otherwise dispose of or
encumber any shares of Restricted Stock. The Committee may provide for the lapse
of such restrictions in installments and may accelerate or waive such
restrictions, in whole or in part, based on service, performance and such other
factors or criteria as the Committee may determine.

(ii) Except as otherwise provided in this Section 9(c)(ii) and Section 9(c)(i),
the Participant shall have, with respect to his or her shares of Restricted
Stock, all of the rights of a shareholder of the Company, including the right to
vote the shares and the right to receive any cash dividends. Unless otherwise
determined by the Committee, cash dividends shall be automatically deferred and
reinvested in additional Restricted Stock and dividends payable in Stock shall
be paid in the form of shares of Restricted Stock.

(d) Performance-Based Restricted Stock Award. Restricted Stock Awards may be
designated as Performance-Based by the Committee before or at the time of grant
based

 

14



--------------------------------------------------------------------------------

upon the Committee’s determination that (i) the recipient is or may be a
“covered employee” within the meaning of Section 162(m)(3) of the Code in the
fiscal year in which the Company would expect to be able to claim a tax
deduction with respect to such Award, and (ii) the Committee wishes the
Restricted Stock Award to qualify for the exemption from the limitation on
deductibility imposed by Section 162(m) of the Code.

(e) Book-Entry Shares. In the event the Committee authorizes the issuance
pursuant to this Plan of shares of Restricted Stock in book-entry
(uncertificated) form, all references herein to the delivery of stock
certificates shall be inapplicable. The Company’s transfer agent shall keep
appropriate records indicating the number of shares of Restricted Stock owned by
each person to whom shares are issued pursuant to this Plan, the restrictions
applicable to such shares of Restricted Stock and the duration thereof, and
other relevant information. Upon the lapse of all restrictions applicable to
shares of Restricted Stock, the transfer agent shall effect delivery of such
shares by adjusting its records to reflect the lapse of such restrictions, and
by notifying the Participant in whose name such shares were issued that such
restrictions have lapsed.

§10. Performance Unit Awards. The Committee shall, from time to time, in its
discretion, set Performance Goals and grant Awards to eligible employees (as
defined in Section 5 hereof) in the form of Performance Units, provided that the
Performance Goals are established in writing, no later than the 90th day of the
Performance Period to which the Performance Goals shall apply. The extent to
which an Award has been earned shall be determined following completion of the
applicable Performance Period, based upon the attainment of the Performance
Goals set with respect to that Award. Performance Periods shall not be shorter
than one year.

(a) Administration. Performance Units may be awarded either alone or in addition
to other Awards granted under the Plan. The Committee shall select the officers
and key employees to whom and the time or times at which Performance Units shall
be awarded and any other terms and conditions of the Award. The Committee shall
determine the nature, duration, and starting date of the Performance Period and
shall determine the performance objectives to be used in valuing Performance
Units and determining the extent to which Performance Units have been earned.
The provisions of Performance Units Awards need not be the same with respect to
each recipient, and Performance Goals may vary among Participants and groups of
Participants.

 

15



--------------------------------------------------------------------------------

(b) Performance Period. Except as provided in Section 10(c)(iii) hereof, a
Participant shall be entitled to payment of Performance Units pursuant to
Section 10 hereof only if the Participant is employed with the Company for a
period of time to be determined by the Committee, but such period of time in no
event shall be less than one year from the date of grant of the Award.
Performance Periods may overlap and Participants may simultaneously participate
with respect to Performance Unit Awards that are subject to different
performance factors and criteria.

(c) Terms and Conditions. Performance Unit Awards shall be subject to the
following terms and conditions, in addition to any other terms and conditions
the Committee may determine:

(i) Not more than 90 days after the commencement of the Performance Period, the
Committee shall establish such performance targets and indicators as shall
enable the Committee to calculate the percentage of a Performance Unit to be
paid to a Participant based upon the extent to which such Performance Unit has
been earned. The Committee shall determine the value for each Performance Unit
based upon the Company’s audited financial statements for the year immediately
preceding the year during which the Performance Units are to be paid out.
Payment of the value of the Performance Units shall be made in cash or whole
shares of Stock, including Restricted Stock, or any combination thereof, and in
a lump sum or in annual installments, as the Committee may determine. The
Committee may adjust the performance targets and indicators and measurements
applicable to Performance Unit Awards to take into account changes in law,
accounting and tax rules and to make such adjustments as the Committee deems
necessary or appropriate to reflect the impact of extraordinary or unusual
items, events or circumstances.

(ii) Subject to the provisions of the Plan and the Performance Unit Award
Agreement, except as otherwise provided by the Committee, Performance Unit
Awards may not be sold, assigned, transferred, pledged, hypothecated or
otherwise encumbered or disposed of.

 

16



--------------------------------------------------------------------------------

(iii) Based on such factors or criteria as the Committee may determine, the
Committee may shorten the Performance Period or declare any Performance Units
immediately payable in such amounts as the Committee may determine whenever it
decides in its absolute discretion that such action is in the interests of the
Company and equitable to the Participants, or in the event of hardship or other
special circumstances of a Participant whose employment is terminated (other
than for Cause).

(iv) Each Performance Unit Award shall be confirmed by and be subject to the
terms of a Performance Unit Award Agreement.

(v) The maximum amount, including the Fair Market Value of any Stock, that may
be paid to any Participant in any calendar year with respect to Performance Unit
Awards is $5 million.

§11. Performance Goals. Performance Goal(s) applicable to a Performance Period
shall identify one or more business criteria to be monitored during the
Performance Period. Such business criteria shall be established on a
Company-specific basis or in comparison with peer group performance based on one
or more of the following: earnings before interest and taxes, net earnings,
earnings per share, return on equity, return on assets, stock price appreciation
and total return to stockholders. The Committee shall determine the level(s) of
performance that must be achieved with respect to each criterion that is
identified in a Performance Goal in order for a Performance Goal to be treated
as attained in whole or in part. The Committee may base Performance Goal(s) on
one or more of the foregoing business criteria. If Performance Goal(s) are based
on more than one business criterion, the Committee may determine to make a grant
of an Award upon attainment of the Performance Goal(s) relating to any one or
more of the criteria. The Committee may not adjust Performance Goals or
Performance Periods established for any Award to the extent such adjustment
would increase the amount of the Award; however, the Committee shall retain the
discretion to decrease Awards. The Committee shall certify in writing before
payment of the amounts payable under the Restricted Stock Awards and Performance
Unit

 

17



--------------------------------------------------------------------------------

Awards that the Performance Goals and any other material terms were in fact
satisfied. Certification by the Committee is not required for amounts payable
that are attributable solely to the increase in the value of Stock.

§12. Change of Control. In the event of a Change of Control of the Company (as
defined in Section 12(a) hereof), notwithstanding any provisions to the contrary
in the Plan or in any agreements evidencing the grant of Awards, (i) any Stock
Options and Stock Appreciation Rights outstanding on the date a Change of
Control is deemed to have occurred shall immediately become fully exercisable;
(ii) the restrictions applicable to any Restricted Stock shall lapse and such
Restricted Stock shall immediately become fully vested; and (iii) any
outstanding Performance Unit Awards shall be vested and paid out in accordance
with the time ratio set forth in Section 14(f) hereof. All outstanding Stock
Options, Stock Appreciation Rights, and Restricted Stock shall be redeemable for
cash, unless otherwise determined by the Committee on or after the date of
grant, with the value of shares of Stock being deemed equivalent to their Fair
Market Value determined as of the date specified in Section 12(b) hereof, as of
the date of such Change of Control, or as of such other date as the Committee
may determine prior to the date of such Change of Control.

(a) Definition. A Change of Control shall be deemed to have occurred at any time
that a person (as that term is used in Sections 13(d) and 14(d) of the Exchange
Act) other than the Company or any Subsidiary becomes the “beneficial owner” (as
defined in the Exchange Act) directly or indirectly of securities of the Company
representing a majority of the total voting power of the Company’s then
outstanding voting securities.

(b) Valuation Date. Upon the occurrence of a Change of Control of the Company,
the valuation date to be used in determining the Fair Market Value of shares of
Stock shall be the date immediately preceding the date upon which such Change of
Control shall have occurred.

§ 13. Reorganizations and Recapitalizations of the Company. Unless the
Committee, in its discretion, shall otherwise provide to the contrary in any
agreement, the following terms apply to adjustments, reorganizations,
recapitalizations, and other changes in the structure of the Company:

(a) The existence of the Plan and Awards granted thereunder shall not affect in
any way the right or power of the Company or its shareholders to make or
authorize any or all adjustments, recapitalizations, reorganizations or other
changes in the Company’s capital structure or its business, or any merger or
consolidation of the Company, or any sale or transfer of all or any part of its
assets or business, or any other corporate act or proceeding, whether of a
similar character or otherwise.

 

18



--------------------------------------------------------------------------------

(b) The shares with respect to which Options or Stock Appreciation Rights (or
both) may be granted hereunder are shares of Stock as currently constituted, but
if, and whenever, prior to the delivery by the Company of all of the shares of
Stock that are the subject of Stock Options or Stock Appreciation Rights (or
both) granted pursuant to the Plan, the Company shall effect a subdivision or
combination of shares or other capital adjustment, the payment of a stock
dividend or other increase or reduction in the number of shares of Stock
outstanding without receiving consideration therefor in money, services or
property, the number of shares of Stock available under the Plan and the number
of shares of Stock with respect to which Stock Options or Stock Appreciation
Rights (or both) granted hereunder may thereafter be exercised shall (i) in the
event of an increase in the number of shares of Stock, be proportionately
increased, and the Option Price payable per share shall be proportionately
reduced; and (ii) in the event of a reduction in the number of shares of Stock,
be proportionately reduced, and the Option Price payable per share shall be
proportionately increased. The restrictions set forth in Section 6 hereof on the
number of shares that may be made the subject of an Award to a Participant in a
single calendar year shall likewise be proportionately increased or decreased
(as the case may be) upon the occurrence of any event of a type described in
this subsection (b).

(c) If the Company is reorganized, or merged into or consolidated with another
corporation, or if the Company sells or otherwise disposes of substantially all
of its assets to another corporation, or if 20% or more of all classes of
outstanding capital stock of the Company ordinarily entitled to vote in the
election of directors is acquired by another corporation in exchange for stock
or other securities of such other corporation and while

 

19



--------------------------------------------------------------------------------

unexercised Options remain outstanding under the Plan, subject to the provisions
of Section 12 hereof, the Committee may authorize an agreement between the
Company and such other corporation providing that there shall be substituted for
the shares subject to the unexercised portions of such outstanding Options an
appropriate number of shares, if any, of each class of stock or other securities
of the reorganized, merged, consolidated or acquiring corporation that were
distributed or issued to the shareholders of the Company in respect of their
shares of Stock; and in the case of any merger or consolidation in which the
Company is not the surviving corporation, or any sale or other disposition of
substantially all of the assets of the Company to another corporation, or the
acquisition of 20% or more of all classes of the outstanding capital stock of
the Company ordinarily entitled to vote in the election of directors by another
corporation and in exchange for stock or other securities of such other
corporation, the Committee may accelerate unmatured installments of Stock
Options or Stock Appreciation Rights (or both).

§ 14. Termination of Employment. Subject to the provisions of Sections 7, 8, 9
and 10, the following terms shall apply to Awards with respect to a
Participant’s termination of employment.

(a) Termination by Death. If a Participant’s employment terminates by reason of
his or her death, any Stock Option or Stock Appreciation Right held by such
Participant may thereafter be exercised, to the extent then exercisable or on
such accelerated basis as the Committee may determine, until the expiration of
the stated term of such Stock Option or Stock Appreciation Right, or for such
period following the Participant’s death as may be specified in the applicable
Option Agreement or SAR Agreement, whichever period is shorter.

(b) Termination by Reason of Disability. If a Participant’s employment
terminates by reason of his or her Disability, any Stock Option or Stock
Appreciation Right held by such Participant may thereafter be exercised by the
Participant, to the extent it was exercisable at the time of termination or on
such accelerated basis as the Committee may determine, until the expiration of
the stated term of such Stock Option or Stock Appreciation Right, or for such
period following termination of employment by reason of

 

20



--------------------------------------------------------------------------------

the Participant’s Disability as may be specified in the applicable Option
Agreement or SAR Agreement, whichever period is shorter. The period during which
the Stock Option or Stock Appreciation Right may be exercised following
termination by reason of Disability pursuant to this subsection (b) shall not be
affected by the subsequent death of the Participant. In the event of termination
of employment by reason of Disability, if an Incentive Stock Option is exercised
after the expiration of the exercise periods that apply for purposes of
Section 422 of the Code, such Stock Option shall thereafter be treated as a
Non-Statutory Stock Option.

(c) Termination by Reason of Retirement. If a Participant’s employment
terminates by reason of Retirement, any Stock Option or Stock Appreciation Right
held by such Participant may thereafter be exercised by the Participant, to the
extent it was exercisable at the time of such Retirement or on such accelerated
basis as the Committee may determine, until (i) the expiration of the stated
term of such Stock Option or Stock Appreciation Right (in the case of a Stock
Option or Stock Appreciation Right granted prior to January 28, 2010), or
(ii) the close of business on the last day of the one-year period commencing on
the date of the Participant’s termination of employment (in the case of a Stock
Option or Stock Appreciation Right granted on or after January 28, 2010), or
(iii) for such period following termination of employment by reason of the
Participant’s Retirement as may be specified in the applicable Option Agreement
or SAR Agreement, whichever period is shorter. The period during which the Stock
Option or Stock Appreciation Right may be exercised following termination by
reason of Retirement pursuant to this subsection (c) shall not be affected by
the subsequent death of the Participant. In the event of termination of
employment by reason of Retirement, if an Incentive Stock Option is exercised
after the expiration of the exercise periods that apply for purposes of
Section 422 of the Code, such Stock Option will thereafter be treated as a
Non-Statutory Stock Option.

(d) Other Termination. Unless otherwise determined by the Committee, if a
Participant’s employment terminates for any reason other than death, Disability,
or Retirement, each Stock Option and Stock Appreciation Right shall immediately
terminate, except that such Stock Option or Stock Appreciation Right, to the
extent then exercisable,

 

21



--------------------------------------------------------------------------------

may be exercised for the lesser of 3 months or the balance of its term if the
Participant’s employment is terminated for reasons other than for Cause by the
Company or a Subsidiary (whichever is then the Participant’s employer).

(e) Effect of Termination of Employment on Restricted Stock Awards. Except to
the extent otherwise provided in the applicable Restricted Stock Agreement and
Section 9(c)(i) hereof, upon termination of a Participant’s employment for any
reason during the Restriction Period, all shares of Restricted Stock still
subject to restriction shall be forfeited by the Participant. In the event of
hardship or other special circumstances affecting a Participant whose employment
is involuntarily terminated (other than for Cause), the Committee may waive in
whole or in part any or all remaining restrictions with respect to such
Participant’s shares of Restricted Stock.

(f) Effect of Termination of Employment on Performance Unit Awards. Except to
the extent otherwise provided in Section 10(c)(iii) hereof, Performance Units
shall have no value if the Participant is not an employee of the Company at the
end of the Performance Period for which the Performance Unit was granted. In the
event of the death, Disability, Retirement, or termination of the Participant’s
employment for reasons other than Cause, the Committee may, at its discretion,
direct prorated payments based upon (x) the number of full calendar months
between the date of grant of the Award and the date of termination of
employment, divided by, (y) the total number of months in the Performance
Period.

§15. Withholding Taxes. No later than the date as of which an amount first
becomes includible in the gross income for federal income tax purposes of a
Participant with respect to any Award under the Plan, such Participant shall pay
to the Company, or make arrangements satisfactory to the Company regarding the
payment of, any federal, state, local or foreign taxes of any kind required by
law to be withheld with respect to such amount. Unless otherwise determined by
the Company, withholding obligations may be settled with Stock, including Stock
that is part of the Award giving rise to the withholding requirement. Such Stock
shall be valued at its Fair Market Value on the date when taxes otherwise would
be withheld in cash. The obligations of the Company under the Plan may be
conditioned on such payment or arrangements, and the Company and any Subsidiary
shall, to the extent permitted by law, have the right to

 

22



--------------------------------------------------------------------------------

deduct any such taxes from any payment otherwise due to the Participant. Until
such taxes have been paid or arrangements satisfactory to the Company for their
payment have been made, no share certificates shall be issued or cash shall be
paid with respect to an Award.

§16. Amendments and Termination. The Board may amend, alter, or discontinue the
Plan, but no amendment, alteration or discontinuation shall be made that would
impair the rights of a Participant under a Stock Option, a Stock Appreciation
Right Agreement, or an agreement for a Restricted Stock Award or Performance
Unit Award theretofore granted, without such Participant’s consent or which,
without the approval of the Company’s shareholders, would:

(a) except as expressly provided in the Plan, increase the total number of
shares reserved for the purpose of the Plan;

(b) except as expressly provided in the Plan, decrease the Option Price of any
Stock Option to less than the Fair Market Value on the date of grant;

(c) change the class of employees eligible to participate in the Plan; or

(d) extend the maximum option period with respect to Incentive Stock Options
under Section 7(e) or the maximum exercise period under Section 7(f) hereof.

The Committee may amend the terms of any Stock Option or other Award theretofore
granted, prospectively or retroactively, but no such amendment shall impair the
rights of a Participant without such Participant’s consent. Subject to the
restrictions contained in Section 7(d), the Committee may also substitute new
Stock Options for previously granted Stock Options, including previously granted
Stock Options having higher Option Prices. Subject to the provisions set forth
in this Section 16, the Board shall have authority to amend the Plan to take
into account changes in law and tax and accounting rules, to make Awards comply
as “performance-based compensation” as defined in Section 162(m) of the Code, to
comply with rules exempting certain transactions under the Plan from
Section 16(b) of the Exchange Act, and to take into account other developments.

§17. Effective Date. The Plan shall be effective and Awards may be granted
thereunder, immediately upon its approval by the shareholders of the Company in
accordance with the provisions of applicable law and the Certificate of
Incorporation and Bylaws of the Company.

 

23



--------------------------------------------------------------------------------

§18. General Provisions. The following general provisions shall apply to the
Plan:

(a) The Plan and all Awards granted and all actions taken thereunder shall be
governed by and construed in accordance with the laws of the State of
Connecticut.

(b) Nothing contained in the Plan shall prevent the Company or any Subsidiary
from adopting other or additional compensation arrangements for its employees.

(c) Adoption of the Plan shall not confer upon any employee any right to
continued employment nor shall it interfere in any way with the right of the
Company or any Subsidiary, to terminate the employment of any of its employees
at any time.

(d) The reinvestment of dividends in additional Restricted Stock at the time of
any dividend payment shall only be permissible if sufficient shares of Stock are
available under Section 6 hereof for such reinvestment (taking into account then
outstanding Stock Options and other Awards).

(e) The Committee shall establish such procedures as it deems appropriate for a
Participant to designate a beneficiary to whom any amounts payable in the event
of such Participant’s death are to be paid.

-ooo00ooo-

 

24